Citation Nr: 9915983	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-00 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied entitlement to an 
increased rating for the veteran's service-connected chronic 
lumbosacral strain disability.  

A videoconference hearing was conducted by a member of the 
Board in January 1999.  During this hearing, the veteran 
appeared to raise the issue of entitlement to service 
connection for left hip osteoarthritis.  This issue has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

During the veteran's hearing in January 1999, he testified 
that his service-connected low back disability caused him to 
experience pain, constant achiness, as well as muscle spasms.  
He stated that he last worked in December 1994 as a 
registered nurse and had to leave that position due to his 
back problems.  He further testified that his back symptoms 
became worse on activity.

The most recent VA orthopedic examination was conducted in 
March 1997.  A Dwecember 1998 private medical report contains 
diagnoses of fibromyalgia syndrome and osteoarthritis of the 
lumbosacral spine were provided. 

The Board construes this private report as raising the issue 
of entitlement to service connection for arthritis of the 
lumbosacral spine.  The Board finds that the issue of 
entitlement to service connection arthritis is "inextricably 
intertwined" with the veteran's claim for an increased rating 
for chronic lumbosacral strain and must be formally 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Regarding the "inextricably intertwined" nature of the 
veteran's diagnosed osteoarthritis of the lumbosacral spine, 
the Board points out that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that when aggravation of a veteran's non-service-connected 
condition is proximately due to, or the result of a service 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  See also Schafrath 
v. Derwinski, 1 Vet.App. 589, 592-93 (1991). In addition, the 
Court stated that 38 C.F.R. § 4.45 (1996) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination. DeLuca, 8 Vet.App. at 207.  After reviewing 
the March 1997 VA examination, the Board is of the opinion 
that another VA examination is warranted in order to comply 
with the DeLuca case.  Littke v. Derwinski, 1 Vet.App. 90 
(1990). 

In May 1998 the RO denied service connection for fibromyalgia 
and a psychiatric disorder on a secondary basis.  In a 
substantive appeal, dated in December 1997, the veteran 
requested raising service connection on his back, nerves, and 
mental condition as directly related to the back condition.  
The Board interprets this document as being a notice of 
disagreement regarding the May 1998 decision.  As such, a 
statement of the case is required.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the increased 
rating claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his low back, covering the 
period from 1994 to the present, which 
are not already of record.  These 
documents should include any medical 
records pertaining to treatment 
associated with the November 1994 
automobile accident, Brooklyn Medical 
Center, and Health South (aquatherapy).  
The veteran should be informed that he 
may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the VA medical 
facility in Montgomery to furnish copies 
of any additional treatment records 
covering the period from October 1995 to 
the present.  

3.  A VA examination should be conducted 
by n orthopedist and neurologist to 
determine the nature and severity of all 
disabilities involving the lumbosacral 
spine, to include the service connected 
lumbosacral strain.  All indicated 
studies deemed necessary should be 
performed.  It is requested that nerve 
conduction studies and electromyographic 
testing be performed in conjunction with 
the neurological examination. The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  

It is requested that the orthopedist 
conduct range of motion testing of 
lumbosacral spine.  The orthopedist 
should also be asked to note the normal 
ranges of motion of the lumbosacral 
spine.  Additionally, the orthopedist 
should be requested to determine whether 
the low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  

In conjunction with a review of the claims 
folder, it is requested that the examiners 
correlate their findings an render an 
opinion as to whether it is as likely as 
not that any disability diagnosed 
involving the lumbosacral spine, to 
include disc disease, arthritis, and 
fribromyalgia, is related to, a 
manifestation of, or aggravated by the 
service connected lumbosacral strain?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.


4.  The RO should adjudicate the issue of 
entitlement to service connection for 
osteoarthritis of the lumbosacral spine on 
a direct and secondary basis.  If the 
benefit sought is not granted, the veteran 
should be notified of that denial and of 
his appellate rights.  

5.  The RO should furnish the veteran and 
his representative a statement of the case 
regarding the issues of service connection 
for fibromyalgia and a psychiatric 
disorder on a secondary basis, and inform 
the veteran of the requirement to perfect 
an appeal.  The RO is informed that these 
issues are not before the Board for 
appellate consideration until a timely 
substantive appeal has been received.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue, 
which has been perfected for appellate 
review.  In so doing, the RO should 
include consideration of the provisions 
set out in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998). 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The veteran 
need take no action unless he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


